82307: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26871: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82307


Short Caption:FOLLOWILL (NICOLE) VS. STATECourt:Supreme Court


Related Case(s):67041, 71459, 72731, 72731-COA, 76697


Lower Court Case(s):Douglas Co. - Ninth Judicial District - 14-CR-0055Classification:Criminal Appeal - Other - Other/Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:04/12/2021How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantNicole Christine Followill
					In Proper Person
				


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Mark B. Jackson
							(Douglas County District Attorney/Minden)
						Matthew S. Johnson
							(Douglas County District Attorney/Minden)
						





Docket Entries


DateTypeDescriptionPending?Document


01/11/2021Filing FeeFiling Fee Waived - Criminal.  (SC)


01/11/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day.  (SC)21-00841




02/01/2021Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (SC)21-02981




02/05/2021BriefFiled Proper Person Appellant's Informal Brief.  (DETACHED EXHIBITS AND RETURNED, UNFILED PER ORDER 2/26/21).  (SC)21-03557




02/05/2021Notice/IncomingFiled Notice of Appearance (Matthew S. Johnson, Deputy District Attorney as counsel for respondent). (SC)21-03645




02/12/2021Order/ProceduralFiled Order of Limited Remand.  The district court shall have 14 days from the date of this order to (1) enter an amended written order or (2) inform this court that it is reconsidering its decision.  (SC)21-04266




02/23/2021Order/IncomingFiled District Court Order.  Certified copy of order filed in district court on February 19, 2021.  Amended Order Regarding Pending Motion. (SC)21-05293




02/26/2021Order/ProceduralFiled Order Directing Transmission of Record and Regarding Briefing.  Record on Appeal due:  30 days.  Appellant has filed an informal brief with exhibits.  The clerk of this court shall detach the exhibits attached to the brief, and return them, unfiled.   (SC)21-05686




03/26/2021Record on Appeal DocumentsFiled Record on Appeal - Volume 1. (2014-CR-00055/2014-CR-00055BD). (SC)21-08749




03/26/2021Record on Appeal DocumentsFiled Record on Appeal - Volume 2. (2014-CR-00055/2014-CR-00055BD). (SC)21-08750




03/26/2021Record on Appeal DocumentsFiled Record on Appeal - Volume 3. (2014-CR-00055/2014-CR-00055BD). (SC)21-08775




03/26/2021Record on Appeal DocumentsFiled Record on Appeal - Volume 4. (2014-CR-00055/2014-CR-00055BD). (SC)21-08777




03/26/2021Record on Appeal DocumentsFiled Record on Appeal - Volume 5.  (2014-CR-00055/2014-CR-00055BD). (SC)21-08779




03/31/2021Record on Appeal DocumentsFiled Presentence Investigation Report (SEALED). (SC)


04/12/2021Case Status UpdateBriefing Completed/Submitted For Decision/To Screening.  (SC)


06/04/2021Order/IncomingFiled District Court Order. Certified copy of order filed in district court on June 1, 2021.  Order denying a "Motion to Move Case From District Court II to District Court I in Douglas County." (SC)21-15996




06/22/2021MotionFiled Proper Person Appellant's Motion for Review - Emergency Motion. (SC)21-18007




09/16/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn4 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-26871




10/11/2021RemittiturIssued Remittitur. (SC).21-29039




10/11/2021Case Status UpdateRemittitur Issued/Case Closed. (SC).


10/20/2021RemittiturFiled Remittitur. Received by County Clerk on October 13, 2021. (SC)21-29039





Combined Case View